     Case 2:17-cv-00902-MLC-KRS Document 93-2 Filed 08/21/20 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO


WARREN MCCOWAN

       Plaintiff,

v.                                                          No. 17-cv-00902-CG-GJF

THE CITY OF LAS CRUCES, NEW MEXICO
A/K/A LAS CRUCES POLICE DEPARTMENT
and MARK MORALES

Defendants.

     PLAINTIFF’S RESPONSES TO DEFENDANTS REQUEST FOR PRODUCTION

       COMES NOW WARREN MCCOWAN, Plaintiff in the above entitled and numbered

cause and files this his Response to Request for Production as propounded to him by Defendants,

in numerical order as follows:

REQUEST FOR PRODUCTION NO. 1: Please identify and produce any documents, whether
electronically maintained or in hard copy, which were used, referenced in, described in, discussed
in, or relied upon in any way in the drafting of your Complaint. This Request specifically includes
the documents from which you derived the principal or material facts underlying the allegations
made in your Complaint.

RESPONSE: Please see all items set forth in Plaintiff’s Supplemental Exhibit List of August 1,
2018.

REQUEST FOR PRODUCTION NO. 2: Please identify and produce any documents, whether
electronically maintained or in hard copy, including, but not limited to, correspondence (written
or electronic), reports, notes, memos, summaries, statements, diary or journal entries, diagrams,
photographs, video recordings, audio recordings or motion pictures that depict or describe any
aspect of the incident(s) described in your Complaint, or which otherwise relate to the claims and
allegations raised in your Complaint or the damages and relief you are claiming/requesting in this
lawsuit. You may exclude any privileged communications between yourself and your attorneys or
their staff/employees.

RESPONSE: Please see all items set forth in Plaintiff’s Supplemental Exhibit List of August 1,
2018.




                                                                                          1|P a g e
McCowan vs. The City of Las Cruces, New Mexico et. al.                                          Exhibit B
PLAINTIFF’S RESPONSES TO DEFENDANTS REQUEST FOR PRODUCTION
     Case 2:17-cv-00902-MLC-KRS Document 93-2 Filed 08/21/20 Page 2 of 3




your claims for punitive damages.

RESPONSE: Please see all items set forth in Plaintiff’s Supplemental Exhibit List of August 1,
2018.

REQUEST FOR PRODUCTION NO. 19: Please produce copies of all emails, text messages
or other communications/correspondence sent by you to or received from any other person, apart
from your attorneys and their staff/employees, regarding the incidents which make up the subject
matter of this lawsuit, claims raised in your Complaint, or the damages and relief you are
claiming/requesting.

RESPONSE: None in Plaintiff’s possession.

REQUEST FOR PRODUCTION NO. 20: Please produce any documents not already
produced that you used, described, referenced or relied upon in responding to Defendant Las
Cruces Police Department’s First Set of Interrogatories to Plaintiff or Defendant Las Cruces
Police Department’s First Set of Requests for Admissions to Plaintiff.

RESPONSE: Please see all items set forth in Plaintiff’s Supplemental Exhibit List of August 1,
2018.

REQUEST FOR PRODUCTION NO. 21: Please execute the attached Release for the release
of your employment records.

RESPONSE: Please see attached executed authorization.

REQUEST FOR PRODUCTION NO. 22: Please produce your tax returns for the past five years
(i.e. for tax years 2013, 2014, 2015, 2016, and 2017).

RESPONSE: None in Plaintiff’s possession.

REQUEST FOR PRODUCTION NO. 23: Please produce any application you have filed for
disability benefits (together with all supporting documentation) with the United States Social
Security Administration, New Mexico Disability Determination Services, United States
Department of Veteran Affairs or any other government agency seeking disability benefits at any
time.

RESPONSE: Discovery is ongoing, will supplement.

REQUEST FOR PRODUCTION NO. 24: Please produce copies of all postings and messages
(including all status updates, messages, photographs or video, wall comments, causes joined,
groups joined, activity streams, blog entries, and other social network applications), which refer
or relate to the incidents which make up the subject matter of this lawsuit, claims raised in your
Complaint, or the damages and relief you are claiming/requesting, posted by you or by anyone
acting on your behalf on any social media account, website or service (including Facebook,



                                                                                         5|P a g e
McCowan vs. The City of Las Cruces, New Mexico et. al.                                         Exhibit B
PLAINTIFF’S RESPONSES TO DEFENDANTS REQUEST FOR PRODUCTION
     Case 2:17-cv-00902-MLC-KRS Document 93-2 Filed 08/21/20 Page 3 of 3




Twitter, YouTube, Tumblr, Instagram, Snapchat or any other social media/social-networking
website, service or account).

RESPONSE: None In Plaintiff’s possession.

REQUEST FOR PRODUCTION NO. 25: Please identify and produce any documents which
refer to, relate to, or are associated with any claim or defense made in this lawsuit not otherwise
requested herein.

RESPONSE: Please see all items set forth in Plaintiff’s Supplemental Exhibit List of August 1,
2018.

                                              Respectfully submitted,

                                              FLORES, TAWNEY & ACOSTA P.C.



                                              /s/ James D. Tawney
                                              JAMES D. TAWNEY
                                              New Mexico Bar No. 142518
                                              1485 N. Main St., Suite B
                                              Las Cruces, NM 88001
                                              (575)222-1000 - Phone
                                              (575)652-4752 - Facsimile
                                              jtawney@ftalawfirm.com
                                              ATTORNEY FOR PLAINTIFF

                                 CERTIFICATE OF SERVICE

        I hereby certify that on this 1st day of August, 2018, I electronically filed the foregoing
with the Clerk of Court using the CM/ECF system which will send notification to the following
as well as all others on the CM/ECF service list:

       Cody R. Rogers
       Jarmie & Associates
       PO Box 344
       500 North Church Street
       Las Cruces, NM 88004
       (575) 526-3338
       crogers@jarmielaw.com
       Attorney for Defendants City of Las Cruces and Mark Morales


                                                      /s/ James D. Tawney
                                                      JAMES D. TAWNEY


                                                                                            6|P a g e
McCowan vs. The City of Las Cruces, New Mexico et. al.                                            Exhibit B
PLAINTIFF’S RESPONSES TO DEFENDANTS REQUEST FOR PRODUCTION
